DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/25/21 has been entered.  Claim 1 is amended.  .  Claims 1- 2, and 4- 19 are being considered in this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob C. Stemer on 11/08/21.
The application has been amended as follows: 
Claim 1 (currently amended).  An implantation tool for implanting a medical implant subcutaneously, the implantation tool comprising: 
a core extending along a longitudinal axis, said core being formed with a longitudinal recess extending along said longitudinal axis; 
a shell protruding from an end of said core in a direction of said longitudinal axis, said shell defining being a structure separate from, and movable relative to said core, said shell being formed with a compartment, and said compartment being fluidly 
a rod extending along the longitudinal axis and arranged in said longitudinal recess and movably mounted relative to said longitudinal recess such that said rod remains in contact with the medical implant when the medical implant is disposed in said shell and while said shell with said first and second parts is withdrawn in the longitudinal direction to release the medical implant from said shell; and an operating member mounted to an end of said core opposite said shell, said operating member being rotatably configured about the longitudinal axis extending in the longitudinal direction from an initial first position into a second position, wherein said shell is in the unlocked configuration when said operating member is in the second position.
Election/Restrictions
Claims 1- 2 and 2- 18 are allowable. The restriction requirement between Group I, claims 1- 18 directed to a product and Group I, claim 19 directed to a process of use, as set forth in the Office action mailed on 3/02/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/02/20 is fully withdrawn.  Claim 19, directed to a process of use is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1- 2 and 4- 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a shell protruding from an end of said core in a direction of said longitudinal axis, said shell defining being a structure separate from, and movable relative to said core, said shell being formed with a compartment, and said compartment being fluidly connected to said longitudinal recess, for carrying the medical implant, and said shell having a first part and a second part encasing the medical implant therebetween in a locked configuration of said shell and being configured to move apart in a transverse direction relative to the longitudinal direction to assume an unlocked configuration for releasing the medical implant from said shell.
The closest prior art reference, Stenzel (US Pub. No. 2003/0208153 A1) discloses a tool for deploying an implant into the body including an implant (24) that has been loaded into the recess (203) of the core (25) (Fig. 2) (P. [0023]), but Stenzel, alone .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771